94 F.3d 651
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Malcolm GREYSON, Petitioner-Appellant,v.Janet RENO, United States Attorney General;  Elliott Enoki,Interim United States Attorney;  Michael Kawahara, AssistantU.S. Attorney;  Robert Marks, State Attorney General;  KeithM. Kaneshiro, Prosecuting Attorney, City & County ofHonolulu;  Guy Hall, Administrator, Oahu CommunityCorrectional Center;  State of Hawaii, Respondents-Appellees.
No. 95-16970.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 16, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Malcolm Greyson, a federal prisoner, appeals pro se the district court's denial of his habeas corpus petition pursuant to 28 U.S.C. § 2241 requesting that the United States Attorney General credit toward his federal sentence the time Greyson spent in state custody pursuant to a pre-trial federal detainer.  As Greyson acknowledges in his brief, this appeal is now moot because the Bureau of Prisons credited Greyson's eighteen months of pre-trial "dead time" against his 151-month federal sentence pursuant to 18 U.S.C. § 3585(b).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3